Citation Nr: 1433241	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-27 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

The Veteran appeared at a Travel Board hearing before the undersigned Veteran Law Judge.  A transcript of this hearing was associated with the Veteran's claims file for the Board's review and consideration.


FINDINGS OF FACT

The competent and credible evidence establishes that it is at least as likely as not that bilateral hearing loss had its onset during active military service following the Veteran's exposure to combat-related acoustic trauma.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran reports that while he was serving in Vietnam, he engaged in combat and was exposed to acoustic trauma due to enemy rocket and mortar fire.  His service records reflect that his military decorations include the Purple Heart Medal for wounds received in combat and the Combat Infantryman Badge.  As he engaged in combat with the enemy during the Vietnam War, the Board finds that his statements in regard to his noise exposure are credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).  The evidence of record also documents that the Veteran has a current bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  

Two VA examiners were unable to provide medical nexus opinions without resorting to mere speculation.  However, the record also includes the Veteran's testimony that he first noticed his hearing loss during combat operations, that his hearing never improved, and that the loss only increased over the years.  Thus, following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is related to his period of active service, specifically to his in-service noise exposure.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

The Veteran's claim of entitlement to service connection for bilateral hearing loss is being granted in full.  Any error related to VA's duties to notify and assist with regard to this issue is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013).


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


